DETAILED ACTION
This office action is in response to RCE filed on 11/21/2022. 
Claims 1 – 2, 4 – 10, 12 – 17 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim 1 has been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.
Examiner Note: Claim 3 and 11 have been canceled. The limitations of claim 3 and 11 should be removed to prevent any confusion.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 9, line 3 – 4 “a data collection and transmission unit configured to collect and transmit data received from one or more location in the aircraft”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “data collection and transmission unit” is described as implemented by a CPU. (Specification, [Par. 0034], “The EEC 104, DCTU 108, data concentrator 106, and client device 124 illustratively include a CPU and storage.” Wherein the “DCTU 108” is the “data collection and transmission unit”)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 10, 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable by Scholten et al. (Publication No. US 20180005459 A1; hereafter Scholten) in view of Du et al. (Publication No. US 20190206152 A1; hereafter Du).
Regarding to claim 1, Scholten teaches A computer-implemented method for transmitting data from an aircraft, the aircraft comprising at least one engine ([Par. 0016], “The aerial vehicle can include one or more engines for operations, such as propulsion of the aerial vehicle. The one or more engines can include and/or be in communication with one or more electronic engine controllers (EECs).”), the method comprising: 
	at at least one engine controller for the at least one engine, ([Par. 0016], “The aerial vehicle can include one or more engines for operations, such as propulsion of the aerial vehicle. The one or more engines can include and/or be in communication with one or more electronic engine controllers (EECs).”)
	receiving an aircraft input indicative of a request to enable a maintenance mode of operation of the at least one engine controller; ([Par. 0017 – 0019], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions… The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft.” This is interpreted as when a triggered event is received by the EEC, the EEC communicates with the WCU to transfer data regarding to health status of the engine to the ground. The maintenance mode request could be a triggered event that request data associated with the health status of the engine to be sent to the ground for analysis.) and 
	in response to receiving the aircraft input, outputting, to a data collection and transmission unit of the aircraft, a control signal comprising instructions to enable a wireless access point mode of operation of the data collection and transmission unit. ([Par. 0017 – 0019], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions… The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft.” This is interpreted as once a trigger event is received, the EEC send a control signal to the WCU to enable a transmission of stored data associated with health status of the engine to the ground.)

Scholten teaches to derive phase signal from data received from multiple components of the aircraft ([Par. 0020]) but does not explicitly disclose the aircraft input comprising a discrete input received in response to actuation of a maintenance mode switch located in a cockpit of the aircraft, the discrete input turning on an ability of a data collection and transmission unit of the aircraft to communicate wirelessly by activating at least one wireless radio of the data collection and transmission unit; 

However, Du teaches the aircraft input comprising a discrete input received in response to actuation of a maintenance mode switch located in a cockpit of the aircraft, the discrete input turning on an ability of a data collection and transmission unit of the aircraft to communicate wirelessly by activating at least one wireless radio of the data collection and transmission unit; ([Par. 0033 – 0035], “[0033] An individual, such as a pilot, or an aviation engineer or technician, can then actuate the manually activated switch 105 to commence transfer of Data from the manually activated communications system 101 to the portable processing system 108. Thus, in block 410, determine if the manually activated switch 105 has actuated. If the manually activated switch 105 has been actuated, then in block 412, enable, e.g. power on, the first transceiver 202. [0034] Next, in block 413, wirelessly connect the portable processing system 108 to the radio 106, e.g. create a wireless link between the first transceiver 202 and the second transceiver 302. In one embodiment, such wireless connection can be initiated by the portable processing system 108 at the direction and control of a user, e.g. an aviation engineer or technician, operating the portable processing system 108. [0035] Upon making the connection, then in block 414 transmit the Data 109 from the first transceiver202, e.g. from the monitoring system 104 and/or the radio 106, to the portable processing system 108,e.g. the second transceiver 302.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Scholten to incorporate the teaching of Du. The modification would have been obvious because by initiating the transmission of data based on an activation of an actuation switch, it allows to manually enable/disable the first transceiver when it is necessary without having it interfering other electronic component during normal operation of the aircraft. (Du, [Par. 0029], “during normal operation of the aircraft, e.g. taxiing, takeoff, flight and landing, the first transceiver 202 is disabled, e.g. powered off, so as not to generate electromagnetic interference that could interfere with the operation of other electronics”)
	
Regarding to claim 2, Scholten teaches the method of claim 1.
Scholten further teaches further comprising enabling the maintenance mode of operation of the at least one engine controller in response to receiving the aircraft input. ([Par. 0017 – 0019], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions” This is interpreted as once a trigger event is received, the EEC sends a control signal to the WCU to enable a transmission of data associated with health condition of the engine to the ground. Maintenance request could be one of the triggered event.)

Regarding to claim 4, Scholten teaches the method of claim 1.
Scholten further teaches wherein the aircraft input comprises a message received via a data bus. ([Par. 0019], “the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft.”; [Par. 0020 – 0021], “EEC can process data received from other components to derive the one or more phase signals to send to the WCU. In some embodiments, the EEC can simply pass the one or more phase signals received from other components to the WCU. In some embodiments, the WCU can receive information from other components over a network. The one or more phase signals can include a safe to transfer indication. In some embodiments, the phase signals can be based at least in part on, for instance, engine data, such as engine command data, N2 speed, N1 speed, etc. In addition and/or in the alternative, the phase signals can include or be based on motion of the aerial vehicle, such as, for example, ground speed and/or altitude. In some embodiments, the phase signals can be based on metrics associated with flight phases for non-fixed wing aircraft.” This is interpreted as the phase signal is derived from data received by the EEC. It is inherent that the data (aircraft input) is communicated to the EEC via a network or a data bus.)

Regarding to claim 5, Scholten teaches the method of claim 1.
Scholten teaches wherein the aircraft input is received while the aircraft is on ground. ([Par. 0019 – 0020], “The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft. In some embodiments, the EEC can process data received from other components to derive the one or more phase signals to send to the WCU. In some embodiments, the EEC can simply pass the one or more phase signals received from other components to the WCU. In some embodiments, the WCU can receive information from other components over a network.” This is interpreted as the phase signal is generated when the aircraft is landed or on the ground in which the phase signal will cause the WCU to transmit engine data to the ground.)

Regarding to claim 6, Scholten teaches the method of claim 6.
Scholten further teaches wherein the control signal is output comprising instructions to activate the at least one wireless radio of the data collection and transmission unit in wireless access point mode. ([Par. 0018], “the WCU can be adaptable for communication with the EEC via an interface. The interface can be a Telecommunications Industry Association (TIA) TIA-485 interface or other suitable interface, such as an Ethernet interface, an Aeronautical Radio INC (ARINC) 664interface, an RS-232 interface, etc. The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions.” This is interpreted as once the phase signal is sent from the EEC to the WCU, the WCU is enabled to activate a wireless connection to transfer stored engine data to the ground via an antenna.”

Regarding to claim 7, Scholten teaches the method of claim 1.
Scholten further teaches wherein the control signal, when output, causes a wireless connection to be established between the data collection and transmission unit and at least one external device for providing the at least one external device an access to data collected by the data collection and transmission unit. ([Par. 0018], “the WCU can be adaptable for communication with the EEC via an interface. The interface can be a Telecommunications Industry Association (TIA) TIA-485 interface or other suitable interface, such as an Ethernet interface, an Aeronautical Radio INC (ARINC) 664interface, an RS-232 interface, etc. The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions.” This is interpreted as once the phase signal is sent from the EEC to the WCU, the WCU is enabled to activate a wireless connection to transfer stored engine data to the ground via an antenna.”

Regarding to claim 8, Scholten teaches the method of claim 7.
Scholten further teaches The method of claim 7, wherein the control signal, when output, causes the wireless connection to be established for providing the at least one external device the access to live engine data collected by the data collection and transmission unit while the at least one engine is running and the aircraft is on ground. 
([Par. 0019 – 0020], “The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft. In some embodiments, the EEC can process data received from other components to derive the one or more phase signals to send to the WCU. In some embodiments, the EEC can simply pass the one or more phase signals received from other components to the WCU. In some embodiments, the WCU can receive information from other components over a network.” 

([Par. 0023], “In an embodiment, the one or more phase signals include a ground speed. In an embodiment, determining that the one or more phase signals indicate that a transmission to the ground system is allowed includes determining that the ground speed is at least equal to or less than 200 miles per hour.”

This is interpreted as the phase signal is generated when the aircraft is landed or on the ground in which the phase signal will cause the WCU to transmit engine data to the ground. The transmission happens when the aircraft is just landed on the ground or in taxi which indicates the aircraft is on the ground and its engine is running. 

Regarding to claim 9, Scholten teaches A communication system for transmitting data from an aircraft, the aircraft comprising at least one engine ([Par. 0016], “The aerial vehicle can include one or more engines for operations, such as propulsion of the aerial vehicle. The one or more engines can include and/or be in communication with one or more electronic engine controllers (EECs).”), the system comprising: 
	a data collection and transmission unit configured to collect and transmit data received from one or more locations in the aircraft; ([Par. 0018], “the WCU can be adaptable for communication with the EEC via an interface. The interface can be a Telecommunications Industry Association (TIA) TIA-485 interface or other suitable interface, such as an Ethernet interface, an Aeronautical Radio INC (ARINC) 664interface, an RS-232 interface, etc. The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions” wherein the “WCU” reads on the “data collection and transmission unit”)
	at least one engine controller for the at least one engine, the at least one engine controller communicatively coupled to the data collection and transmission unit ([Par. 0017], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU.”)  and comprising: 
		at least one processing unit; ([Par. 0016], “The one or more engines can includeand/or be in communication with one or more electronic engine controllers (EECs).” It is inherent that a controller should have at least one processor that executes instructions stored in a memory.) and 
		at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit for: 
		receiving an aircraft input indicative of a request to enable a maintenance mode of operation of the at least one engine controller; ([Par. 0017 – 0019], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions… The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft.” This is interpreted as when a triggered event is received by the EEC, the EEC communicates with the WCU to transfer data regarding to health status of the engine to the ground. The maintenance mode request could be a triggered event that request data associated with the health status of the engine to be sent to the ground for analysis.)  and 
in response to receiving the aircraft input, outputting, to the data collection and transmission unit, a control signal comprising instructions to enable a wireless access point mode of operation of the data collection and transmission unit. ([Par. 0017 – 0020], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions… The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft. The EEC can process data received from other components to derive the one or more phase signals to send to the WCU. In some embodiments, the EEC can simply pass the one or more phase signals received from other components to the WCU. In some embodiments, the WCU can receive information from other components over a network.” This is interpreted as once a trigger event is received, the EEC send a control signal to the WCU to enable a transmission of stored data associated with health status of the engine to the ground.)

Scholten teaches to derive phase signal from data received from multiple components of the aircraft ([Par. 0020]) but does not explicitly disclose the aircraft input comprising a discrete input received in response to actuation of a maintenance mode switch located in a cockpit of the aircraft, the discrete input turning on an ability of a data collection and transmission unit of the aircraft to communicate wirelessly by activating at least one wireless radio of the data collection and transmission unit; 

However, Du teaches the aircraft input comprising a discrete input received in response to actuation of a maintenance mode switch located in a cockpit of the aircraft, the discrete input turning on an ability of a data collection and transmission unit of the aircraft to communicate wirelessly by activating at least one wireless radio of the data collection and transmission unit; ([Par. 0033 – 0035], “[0033] An individual, such as a pilot, or an aviation engineer or technician, can then actuate the manually activated switch 105 to commence transfer of Data from the manually activated communications system 101 to the portable processing system 108. Thus, in block 410, determine if the manually activated switch 105 has actuated. If the manually activated switch 105 has been actuated, then in block 412, enable, e.g. power on, the first transceiver 202. [0034] Next, in block 413, wirelessly connect the portable processing system 108 to the radio 106, e.g. create a wireless link between the first transceiver 202 and the second transceiver 302. In one embodiment, such wireless connection can be initiated by the portable processing system 108 at the direction and control of a user, e.g. an aviation engineer or technician, operating the portable processing system 108. [0035] Upon making the connection, then in block 414 transmit the Data 109 from the first transceiver202, e.g. from the monitoring system 104 and/or the radio 106, to the portable processing system 108,e.g. the second transceiver 302.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Scholten to incorporate the teaching of Du. The modification would have been obvious because by initiating the transmission of data based on an activation of an actuation switch, it allows to manually enable/disable the first transceiver when it is necessary without having it interfering other electronic component during normal operation of the aircraft. (Du, [Par. 0029], “during normal operation of the aircraft, e.g. taxiing, takeoff, flight and landing, the first transceiver 202 is disabled, e.g. powered off, so as not to generate electromagnetic interference that could interfere with the operation of other electronics”)

Claims 10, 12 - 16 describe limitations of a system that are similar to the limitations of the method of claims 2, 4 – 8 respectively. Therefore, claims 10, 12 - 16 are rejected under 35 USC § 102(a)(1) for the same reason as described in claims 2, 4 – 8 respectively above.

Regarding to claim 17, Scholten teaches A non-transitory computer readable medium having stored thereon program code executable by at least one processor for: 
	receiving an aircraft input indicative of a request to enable a maintenance mode of operation of at least one engine controller for at least one engine of an aircraft; ([Par. 0017 – 0019], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions… The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft.” This is interpreted as when a triggered event is received by the EEC, the EEC communicates with the WCU to transfer data regarding to health status of the engine to the ground. The maintenance mode request could be a triggered event that request data associated with the health status of the engine to be sent to the ground for analysis.) and 
in response to receiving the aircraft input, outputting, to a data collection and transmission unit of the aircraft, a control signal comprising instructions to enable a wireless access point mode of operation of the data collection and transmission unit. ([Par. 0017 – 0020], “the one or more engines and/or the one or more EECs can include and/or can be in communication with one or more wireless communication units (WCUs). During flight or other operation of the aerial vehicle, the one or more EECs can record data related to the one or more engines and can communicate (e.g., transmit, send, push, etc.) the data to the one or more WCUs, where the WCUs can store the data in one or more memory devices. Each EEC can communicate the data to its own associated WCU. In addition and/or in the alternative, each EEC can communicate data to a single WCU located on the aerial vehicle. Upon the occurrence of a particular trigger condition (e.g., flight phase transition), the one or more WCUs can communicate the data to a ground system over a wireless network, such as a cellular network… The WCU can be adaptable for communication with the ground system via an antenna. The WCU can transmit information received from the EEC to the ground system. The ground system can use the information received from the WCU to determine a status (e.g., state, health, etc.) of an engine associated with the WCU. In addition, the WCU can be adaptable for communication with a portable maintenance access terminal (PMAT) for maintenance and other actions… The communication of data from the WCU to the ground system can be limited to occur in a particular time window, such as when the aircraft is landed or on or near the ground. Because the particular time window can be small, the WCU should begin transmitting data to the ground system at the beginning of the particular time window. According to example embodiments of the present disclosure, a triggering event can cause the WCU to begin transmitting data to the ground system. The triggering event can be determined by the WCU based on one or more phase signals received from the EEC. The phase signals can be indicative of a flight phase, such as “Taxi,” “Initial Climb,” “Approach,” “Landing,” “Post-Impact,” “Pushback/Towing,” “Standing,” and/or etc. However, in other embodiments, the signals can be indicative of other flight phases or states of the aircraft. The EEC can process data received from other components to derive the one or more phase signals to send to the WCU. In some embodiments, the EEC can simply pass the one or more phase signals received from other components to the WCU. In some embodiments, the WCU can receive information from other components over a network.” This is interpreted as once a trigger event is received, the EEC send a control signal to the WCU to enable a transmission of stored data associated with health status of the engine to the ground.)

Scholten teaches to derive phase signal from data received from multiple components of the aircraft ([Par. 0020]) but does not explicitly disclose the aircraft input comprising a discrete input received in response to actuation of a maintenance mode switch located in a cockpit of the aircraft, the discrete input turning on an ability of a data collection and transmission unit of the aircraft to communicate wirelessly by activating at least one wireless radio of the data collection and transmission unit; 

However, Du teaches the aircraft input comprising a discrete input received in response to actuation of a maintenance mode switch located in a cockpit of the aircraft, the discrete input turning on an ability of a data collection and transmission unit of the aircraft to communicate wirelessly by activating at least one wireless radio of the data collection and transmission unit; ([Par. 0033 – 0035], “[0033] An individual, such as a pilot, or an aviation engineer or technician, can then actuate the manually activated switch 105 to commence transfer of Data from the manually activated communications system 101 to the portable processing system 108. Thus, in block 410, determine if the manually activated switch 105 has actuated. If the manually activated switch 105 has been actuated, then in block 412, enable, e.g. power on, the first transceiver 202. [0034] Next, in block 413, wirelessly connect the portable processing system 108 to the radio 106, e.g. create a wireless link between the first transceiver 202 and the second transceiver 302. In one embodiment, such wireless connection can be initiated by the portable processing system 108 at the direction and control of a user, e.g. an aviation engineer or technician, operating the portable processing system 108. [0035] Upon making the connection, then in block 414 transmit the Data 109 from the first transceiver202, e.g. from the monitoring system 104 and/or the radio 106, to the portable processing system 108,e.g. the second transceiver 302.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Scholten to incorporate the teaching of Du. The modification would have been obvious because by initiating the transmission of data based on an activation of an actuation switch, it allows to manually enable/disable the first transceiver when it is necessary without having it interfering other electronic component during normal operation of the aircraft. (Du, [Par. 0029], “during normal operation of the aircraft, e.g. taxiing, takeoff, flight and landing, the first transceiver 202 is disabled, e.g. powered off, so as not to generate electromagnetic interference that could interfere with the operation of other electronics”)

	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668